Citation Nr: 1400691	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-25 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a chest disability to include, but not limited to a respiratory disability.

2.  Entitlement to service connection for sciatic nerve damage, also claimed as peripheral neuropathy of upper and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran service on active duty from July 1964 to December 1964, and from January 2003 to April 2004.  He served in the Southwest Asia Theater of operations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The issue of entitlement to service connection for sciatic nerve damage, also claimed as peripheral neuropathy of upper and lower extremities, REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

The Veteran does not have current chest or respiratory disability.


CONCLUSION OF LAW

The criteria for service connection for a chest disability to include, but not limited to a respiratory disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.96 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by a November 2009 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication of the June 2010 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board finds that the duty to assist requirements have not been fulfilled concerning the Veteran's claim for entitlement service connection for sciatic nerve damage.  On May 2010, the Veteran's representative submitted the address and telephone number of a private physician that has treated the Veteran's sciatic nerve damage.  There is an absence of any attempt to request treatment records from this private physician.  Although it is ultimately the Veteran's responsibility to provide private treatment records, VA's duty to assist includes making reasonable efforts to obtain records identified by the Veteran in support of his claim.  38 C.F.R. § 3.159 (2013).  Therefore, on remand, any treatment records from this provide must be requested and associated with the claims file.  

The Board finds that the duty to assist requirements have been fulfilled concerning the Veteran's claim for entitlement to service connection for a chest disability to include, but not limited to a respiratory disability.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  VA has obtained an examination for the claim of entitlement to service connection for a chest disability in November 2009.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.   Therefore, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified, or remains outstanding, and the duty to assist requirement has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that a VA examination is necessary to determine whether the Veteran current back and leg pain claimed as a sciatic nerve damage is related to his period of active service, because the requirements for providing an examination are met.  VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has numerous post-service treatment records that indicate that he has sought treatment for back, arm, hand, and knee pain.  Furthermore, an in-service medical record from July 2001 indicates that he was diagnosed with sciatic nerve irritation.  The Veteran has provided a statement with his claim that his current pain issues are related to his in-service diagnosis of sciatic nerve irritation and the Board finds that there is insufficient medical evidence on file for the VA to make a decision on that claim.  Therefore, a medical opinion is warranted for that claim and on remand, a new VA examination concerning the Veteran sciatic nerve damage will be provided to the Veteran.  However, an adequate examination has been provided for the claim for service connection for a chest or respiratory disability.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 
Evidence of continuity of symptomatology since active service may establish the nexus element.  38 C.F.R. § 3.303(b) (2012).  A showing of continuity of symptomatology requires evidence (1) that the condition was "noted" during service; (2) post-service evidence of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The noted in service element requires only that the condition was noted at the time the Veteran was in service but the noting need not be shown in any written documentation contemporaneous to service.  Savage v. Gober, 10 Vet. App. 488, (1997).  In general, a claimant is competent to provide lay statements of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The value of lay statements of symptoms and continuity of symptomatology, as with any evidence, depends in part on whether it is credible; the mere absence of corroborating contemporaneous medical evidence does not render the statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2008). 

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a chest disability to include, but not limited to a respiratory disability.  

The record shows that the Veteran received treatment while on active duty for some chest complaints.  On numerous occasions during service, the Veteran was treated for symptoms ranging from chest pain, to heavy feeling in the chest, and epigastric discomfort.  However, since the Veteran's discharge from service, the evidence does not show that he has experienced any chest condition or complaint.  Therefore, the Board finds that he does not have a present disability that supports his claim of entitlement to service connection for a chest condition.

On November 2009 the Veteran underwent a VA examination concerning his claimed chest disability.  The VA examiner reviewed the Veteran's claims file and the Veteran's statements regarding his service.  The Veteran reported that during his deployment, he experienced chest tightness during hot weather temperatures while deployed to Iraq.  He reported that his symptoms improved in the evening or in cold weather.  The Veteran also reported that at the time of the examination, he did not have any symptoms of chronic cough, sputum production, asthmatic symptoms, pneumonia, or bronchitis.  The VA examiner conducted an examination of the Veteran's lungs which were benign.  No wheezing, rales, or rhonchi were observed and the Veteran demonstrated symmetrical chest expansion.  The Veteran's heart had a regular rate and rhythm without any murmurs, rubs, or gallops.  A chest x-ray was reviewed by the VA examiner that showed no acute pulmonary disease.  The VA examiner diagnosed the Veteran with a normal chest and noted that the Veteran had not complained of any chest condition since service.  

The Board finds the VA examiner's November 2009 report to be most probative in the finding that the Veteran does not have a current chest disability and therefore, his claim for entitlement of service connection for a chest disability must be denied.

The Board has reviewed the Veteran's statements submitted in support of his claim of entitlement to service connection for a chest condition.  The Veteran has stated he is a Gulf War Veteran that has multiple symptoms of illness such as headaches, body aches, nasal congestion, fatigue, fever, chest pain, and abdominal pain.  Specifically, the Veteran acknowledges a March 2004 post-deployment health assessment that he completed on return from Iraq.  The Board concedes that the Veteran was treated in-service for symptoms such as chest pains, chills, aches, and congestion while in-service.  However, after discharge, the Veteran has not reported any of those symptoms to medical personnel.  At the VA examination, he denied any current chest complaints.  To constitute an undiagnosed illness, the evidence must show signs and symptoms that have existed for six months or more, or with intermittent improvement and worsening over a six month period.  38 C.F.R. § 3.317(a)(4) (2013).  The evidence does not show that at any time during or contemporaneous to the pendency of this claim that the Veteran has had signs and symptoms of any chest disability or complaint for six months or that worsened and improved over any six month period.  Therefore, the Board finds that a chronic disability is not shown.

The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such as chest pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to diagnose himself a chest disability.  The identification or diagnosis of a chest disability or other undiagnosed medical disability requires medical expertise that the Veteran has not shown he possesses, and determining whether the Veteran meets the criteria for an undiagnosed illness requires medical diagnostic testing.  Competent evidence concerning the Veteran's claimed chest disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent clinical findings in conjunction with the evaluation.  The medical findings, as provided in the examination report, concluded that the Veteran does not have any current chest disability.  The Board finds that evidence is the most persuasive in this case and outweighs the Veteran's statements in support of his claim.  Moreover, the Board has reviewed the Veteran's post service medical treatment records that contain numerous reports of treatment the Veteran incurred for various ailments.  The Veteran's lungs and chest were examined numerous times by medical personnel and found to be normal between June 2004 and November 2009.  The Veteran also did not report any symptoms concerning his chest or lungs during that time period.

The Board finds that the lack of reports of symptoms concerning the Veteran's chest and lungs after discharge from service and the November 2009 VA examination outweigh the Veteran's statements in support of his claim.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Veteran's claimed disorder also is not shown to be a chronic disability that could be due to an undiagnosed illness.  38 C.F.R. § 3.317 (2013).

The Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a chest disability to include, but not limited to a respiratory disability.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a chest disability to include, but no limited to a respiratory disability, is denied


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim.

The Veteran asserts that he was diagnosed with a sciatic nerve condition while in-service.  A review of the Veteran's service treatment records shows a July 2001 treatment report that indicates a diagnosis of a sciatic nerve irritation.  The Veteran also asserts that he is currently experiencing symptoms from that condition and is under the care of a private physician for treatment.  On May 2010, the Veteran submitted the name of Dr. Daniel W. Wilen who possessed treatment records regarding his sciatic condition.  The Board finds that no attempt was made to request authorization for the release of these records.  As additional pertinent medical evidence remains outstanding, the Board must remand the claim in compliance with the duty to assist.

VA is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The record indicates that the Veteran may be experiencing a sciatic nerve disability that may be related to service.  Therefore, an examination is warranted concerning the Veteran's sciatic nerve condition.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file; to specifically include records of Dr. Daniel W. Wilen.  Request any records for which the Veteran signs a release.  If any records are unavailable, document the claims file and advise the Veteran so he can submit any copies in his possession.

2.  Then, schedule the Veteran for a VA neurological examination to determine the nature and etiology of any diagnosed sciatic nerve condition.  The examiner must review the claims file and should note that review in the report.  The examiner must specifically acknowledge the July 2001 service treatment record that diagnosed the Veteran with sciatic nerve irritation.  All indicated studies should be conducted.

(a) The examiner is requested to identify/diagnose any manifested sciatic condition, and opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed sciatic condition was incurred during or is etiologically related to active service.  The examiner must discuss the Veteran's report of the onset and continuity of his symptoms since service.  

(b) For any nerve condition of the upper and lower extremities, state whether a diagnosis of a nerve disorder is warranted.  If a diagnosis of a nerve disorder is warranted, state whether the Veteran's upper and lower extremity nerve disorder is attributable to a known clinical diagnosis or causation, or whether there are objective indications of an upper and lower extremity nerve disorder, including both signs in the medical sense of objective evidence perceptible to an examining physician and other non-medical indicators that are capable of independent verification, and cannot be attributed to known clinical diagnosis. 

(c)  If any upper and lower nerve disorder is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the disability was caused or aggravated by the Veteran's service or first manifested during the Veteran's service.  The examiner must consider all lay evidence regarding continuity of symptomatology.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


